Citation Nr: 1729881	
Decision Date: 07/27/17    Archive Date: 08/04/17

DOCKET NO.  11-32 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a tumor of the left arm.


REPRESENTATION

Appellant represented by:	Leann Baker, Agent


ATTORNEY FOR THE BOARD

M. M. Lunger, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1981 to July 1993, with subsequent service in the National Guard.

These matters come before the Board of Veterans Appeals (Board) on appeal from a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Augusta, Maine.  The appeal is now handled by the RO in 
New York, New York.

These matters were previously before the Board in November 2013 at which time the Veteran's claim for service connection for PTSD was reopened and the Board broadened the issue to encompass entitlement to service connection for an acquired psychiatric disorder.  This issue and the issue of entitlement to service connection for a tumor of the left arm were remanded for additional development.  A review of the record reflects that there has been substantial compliance with the Board's directives.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  The preponderance of probative evidence fails to establish that the Veteran presently suffers from a psychiatric disorder that is due to or the result of his active service.

2.  The Veteran's lipoma, left arm, claimed as tumor, left arm did not manifest or have its onset during active service, there was no continuity of symptomatology since active service, and the disability is not otherwise linked to service.



CONCLUSIONS OF LAW

1.  The criteria for service connection for an acquired psychiatric disorder have not been met.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2016). 

2.  The criteria for service connection for a lipoma, left upper extremity claimed as tumor, left arm have not been met.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.
38 U.S.C.A. §§ 5103 (a); 38 C.F.R. § 3.159 (b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

The duty to notify has been met.  Neither the Veteran, nor his representative, has alleged prejudice with regard to notice.  The Federal Court of Appeals has held that "absent extraordinary circumstances... it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...."  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  In light of the foregoing, nothing more is required.
Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110; 38 C.F.R.
§ 3.303.  Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting service, was aggravated therein.  38 C.F.R. § 3.303 (a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).

To establish service connection for a disability, there must be competent evidence of the following: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship or nexus between the present disability and the disease or injury incurred or aggravated during service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Shedden v. Principi, 381 F.3d 1163, 1167 (2004); Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

Service connection for PTSD requires: (1) medical evidence diagnosing the condition in accordance with 38 C .F.R. § 4.125(a); (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  See 
38 C.F.R. § 3.304(f).

Service connection for certain chronic diseases, including tumors, may be established on a presumptive basis by showing that the disease manifested itself to a degree of 10 percent or more within one year (three years for active tuberculous disease and Hansen's disease; seven years for multiple sclerosis) from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of that disease during the period of service.  38 C.F.R. § 3.307(a).  The term "chronic disease" refers to those diseases listed under section 1101(3) of the statute and section 3.309(a) of VA regulations.  38 U.S.C.A. § 1101(3); 38 C.F.R. § 3.309(a); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) 

Where a chronic disease under section 3.309(a) is shown as such in service or in the presumptive period so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  In cases where a chronic disease is "shown as such in service", the Veteran is "relieved of the requirement to show a causal relationship between the condition in service and the condition for which service connected disability compensation is sought."  Walker v. Shinseki, 708 F.3d 1331, 1336 (Fed. Cir. 2013).  Instead, service connection may be granted for subsequent manifestations of the same chronic disease without any evidence of a link or connection between the chronic disease shown in service and manifestations of the same disease at a later time.  In other words, "there is no 'nexus' requirement for compensation for a chronic disease which was shown in service, so long as there is an absence of intercurrent causes to explain post-service manifestations of the chronic disease."  Id.

If evidence of a chronic condition is noted during service or during the presumptive period, but the chronic condition is not "shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned," i.e., "when the fact of chronicity in service is not adequately supported," then a showing of continuity of symptomatology after discharge is required to support a claim for disability compensation for the chronic disease.  Proven continuity of symptomatology establishes the link, or nexus, between the current disease [and service] and serves as the evidentiary tool to confirm the existence of the chronic disease while in service or a presumptive period during which existence in service is presumed."  Id.

Service connection can be established only when a disability was incurred, due to, or aggravated in the line of duty, and not the result of the veteran's own willful misconduct.  38 U.S.C.A. §§ 105(a), 1110, 1131; 38 C.F.R. §§ 3.1(n), 3.301(a).  Willful misconduct means an act involving conscious wrongdoing or known prohibited action.  It involves deliberate or intentional wrongdoing with knowledge of or wanton and reckless disregard of its probable consequences.  38 C.F.R. § 3.1 (n)(1).  Mere technical violations of police regulations or ordinances will not per se constitute willful misconduct, and willful misconduct will not be determinative unless it is the proximate cause of injury.  38 C.F.R. § 3.1(n)(2), (3).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57   (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim. 
38 C.F.R. § 3.102. The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

With regard to medical evidence of a diagnosis, 38 C.F.R. § 4.125(a) was recently amended, effective August 4, 2014, to state that a diagnosis of a mental disorder must conform to the DSM-V; previously, the regulation required a mental disorder diagnosis to conform with the DSM-IV.  However, the applicability date of the final rulemaking states that the Secretary did not intend for the provisions of the final rule to apply to claims that were pending before the Board, the United States Court of Appeals for Veterans Claims, or the United States Court of Appeals for the Federal Circuit prior to August 4, 2014, even if such claims were subsequently remanded to the agency of original jurisdiction.  The Veteran's claim was first certified for appeal to the Board in December 2011; therefore, any diagnosis of PTSD or any other mental disorder must conform to DSM-IV criteria.

Acquired Psychiatric Disorder, to include PTSD

The Veteran seeks entitlement to service connection for an acquired psychiatric disorder, to include PTSD.  The Veteran contends, in part, that he experiences depression due to the fact he was barred from reenlisting with the military.

The Veteran's service treatment records (STRs) are negative for treatment for treatment of any psychiatric symptoms in service.

The Veteran's post service VA medical records indicate he was treated for symptoms of depression between 2011 and 2012.

The Veteran submitted a lay statement along with his January 2011 Notice of Disagreement.  The Veteran stated that he had experienced symptoms of PTSD including irritability, fatigue, dizziness, "loud sounds" and avoiding confrontations for the prior nineteen year period.  The Veteran asserted that his symptoms of PTSD first became noticeable while he was on active duty and were reflected on his non-commissioned officer efficiency reports (NCOERs).  The Veteran stated that he was not encouraged to go on sick call or to obtain profiles while on active duty.

The Veteran underwent a VA Initial PTSD examination August 2011.  The examiner opined that the Veteran did not have a diagnosis of PTSD.  The Veteran reported that he served in the military from July 1981 to July 1993.  He reported that he had service in the Persian Gulf, but was not wounded and did not receive combat decorations.  The Veteran reported that he had been in substance abuse and outpatient mental health treatment at the VA Medical Center in Northport, New York from 2006 to 2007, but dropped out of treatment in 2011.  The Veteran did not report a history of inpatient mental health treatment.  The Veteran stated that he had been convicted of a DUI in the 1990s and that he had been sober for approximately three years.  With regard to stressors, the Veteran reported that while he was in Saudi Arabia he heard about SCUD missile attacks and had to put on his gear.  The Veteran also reported that he was part of a four man group that entered a mine field while scouting transportation routes in Kuwait and that "no one was injured."  The examiner determined that the stressors identified by the Veteran were not adequate to support a diagnosis of PTSD because the Veteran did not report persistently re-experiencing these events, nor did he report persistent avoidance of stimuli associated with the reported trauma or numbing of general responsiveness.  The examiner noted that the Veteran experiences symptoms of depressed mood, disturbances of motivation and mood and difficulty in establishing and maintaining effective work and social relationships.  The examiner determined that the Veteran did not meet the full criteria for a diagnosis of PTSD.  Additionally, the examiner noted that the Veteran's mental health clinicians had indicated diagnoses of dysthymic disorder or adjustment disorder throughout most of his treatment at VA.  The examiner noted that a recent diagnosis of PTSD by an outpatient psychiatrist was not related in the treatment notes to symptoms of the disorder and may have been given erroneously.

The Veteran included a statement in his December 2011 VA Form 9, Appeal to the Board of Veterans Appeals.  The Veteran stated that he believes that upon his return to Fort Riley, following his service abroad in the Gulf War, he was experiencing PTSD which went untreated and resulted in depression.  The Veteran asserts that his only proof is how his job performance "fell on NOCers."  The Veteran contends that his symptoms of depression resulted in personality changes, his inability to hold a job, alcohol abuse, and his divorce.

In November 2013 the Board remanded the claim to obtain the Veteran's complete service records, including NCOERs, his outpatient treatment records from VAMC Northport and to schedule him for a VA psychiatric examination.

The Veteran's service personnel records reveal performance reviews that consistently met or exceeded standards.  In February 1992, an administrative reprimand was associated with the Veteran's service personnel records.  The reprimand was a result of an incident in February 1992 in which the Veteran was driving a motor vehicle in Junction City, Kansas when his blood alcohol level was in violation of state laws.  The Veteran was informed that he was barred from reenlistment due to the reprimand.

The Veteran underwent another VA Initial PTSD examination in February 2016.  The examiner noted that the Veteran did not meet the DSM-V criteria for a diagnosis of PTSD, but did have a diagnosis of persistent depressive disorder.  The Veteran reported that he was deployed to Saudi Arabia in 1990 with the 1st infantry division.  His role was to provide fire support.  He reported that he was involved in combat during the Gulf War.  The Veteran reported that this was his only combat deployment and that it lasted approximately six to seven months.  The examiner noted that although the Veteran was not currently receiving any mental health therapy, his VA treatment records indicate that in 2006 he sought treatment from VA for concerns about his mental health.  The Veteran reported stress due to his living conditions - his mother was sick and his younger brother has schizophrenia.  The Veteran reported feeling stress when thinking about his living conditions and had problems dealing with conflict in the home.  The Veteran was subsequently admitted to an alcohol dependence program.  The examiner noted that cocaine dependence was also reflected in the records.  In August 2011 the Veteran was diagnosed with dysthymic disorder and remained in outpatient treatment through part of 2012 for depression.  When asked to describe military stressors, the examiner documented that the Veteran reported witnessing a lot of violent loud explosions.  The Veteran reported witnessing "people screaming on the radio burning up in an army vehicle.  I've seen a lot of constant shooting and screaming over in Saudi Arabia."  The examiner noted that the Veteran reported deficits in self-esteem and anhedonia, features that are defining of the Veteran's primary diagnosis, persistent depressive disorder.  The examiner furnished an addendum opinion in September 2016 in which he opined that the Veteran's persistent depressive disorder is just as likely as not related to military stressors as well as his inability to reenlist.

After a thorough review of the evidence of record, the Board finds that service connection for an acquired psychiatric disability, to include PTSD, is not warranted.

With regard to entitlement to service connection for PTSD, the Board notes that the Veteran has not been diagnosed with PTSD.  While his outpatient treatment records reflect the Veteran's reported medical history as including PTSD, a review of the file reveals he has never met the criteria for a diagnosis of PTSD.  One of the key elements in establishing service connection for PTSD, confirmation of a "verified stressor" has not been met.  VA has not been able to confirm the Veteran's claimed stressors.  The Veteran reported hearing SCUD missiles and putting on his gear as a stressor; however, the Joint Services Records Research Center (JSRRC) found that military records did not support the Veteran's claim that the main base camp he was stationed at from February 1991 to May 1991 was the site of any known SCUD attacks.  Nor was the JSRRC able to confirm that elements from the Veteran's unit, 4th Battalion, 5th Field Artillery responded to an RPG attack of a vehicle.

Neither the August 2011 nor the February 2016 VA examiner found that the Veteran met the criteria for a diagnosis of PTSD based on thorough reviews of the records and examinations of the Veteran.  Although the February 2016 VA examiner based his finding on the fact that the Veteran did not meet the DSM-V criteria, rather than the DSM-IV criteria, the Board finds this error is harmless.  Even assuming the Veteran did have an actual diagnosis of PTSD based on the DSM-IV criteria, the Veteran does not have verified stressors and his claim for service connection PTSD would still fail.  See 38 C.F.R. § 4.125(a).

The Board also finds that the service connection is not warranted for an acquired psychiatric disorder.  The February 2016 VA examiner opined that the Veteran's persistent depressive disorder is "just as likely as not related to military stressors as well as his inability to reenlist."  However, there is no objective medical or lay evidence that the Veteran sought treatment for, exhibited symptoms of, or was diagnosed with any psychiatric disorder during active duty service or within one year of separation from active duty service.  38 C.F.R. §§ 3.307, 3.309(a) (2016). Service treatment records and personnel records do not contain any suggestion or indication that the Veteran complained of or sought treatment for psychiatric symptoms in service, and no symptoms are noted on his separation examination.  The medical evidence indicates the Veteran first complained of symptoms in 2006, thirteen years after his separation from active service.

The Veteran contends that his depression is due to his inability to reenlist in the military.  A review of the Veteran's SPRs reveals the Veteran was barred from reenlistment due to an administrative reprimand he received as a result of a DUI offense.  The regulations provide that the simple drinking of an alcoholic beverage is not of itself willful misconduct.  38 C.F.R. § 3.301(c)(2).  However, in this case, the willful action of driving under the influence of alcoholic beverages is willful misconduct.  The Veteran's action of driving under the influence of alcohol was an act involving conscious wrongdoing and a known prohibited action.  It involved the deliberate and intentional wrongdoing, with knowledge of, or wanton and reckless disregard of its probable consequences.  Additionally, the action was not simply a mere technical violation of police regulations or ordinances, as the Veteran admittedly drove after drinking and then was punished by the Army due to the blood alcohol content level.  The Veteran was barred from reenlistment due to this incident.

The Veteran asserts that his depression is a due to his inability to reenlist; yet his inability to reenlist is a result of his own willful misconduct.  The Board finds that even though the February 2016 VA examiner opined that the Veteran's persistent depressive disorder is "just as likely" due to his inability to reenlist, service-connection for persistent depressive disorder is unavailable to the Veteran because his inability to reenlist is a result of his own willful misconduct.

Accordingly, service connection for an acquired psychiatric disorder, to include PTSD is not warranted.  In reaching this conclusion, the Board has considered the doctrine of reasonable doubt; however as the preponderance of the evidence is against the Veteran's claim for service connection for an acquired psychiatric disorder, to include PTSD, the doctrine is not applicable.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).

Tumor, Left Arm

The Veteran asserts that he first experienced a tumor on his left arm while he was in service.

The Veteran's STRs are negative for any complaints of a growth or tumor on his left arm while he was in service. 

The Veteran's post service medical records reflect complaints of a "growth on left arm" in March 2005.  In February 2016 a CT scan determined the Veteran had a lipoma of his left upper extremity.  The Veteran had the lipoma excised in August 2016 at the VAMC in Northport.  The clinical records are negative for any opinion, notation or treatment record that establishes a nexus between this condition and the Veteran's active service.

The Board finds that service connection for a tumor, left arm is not warranted.  The Veteran's STRs are negative for complaints of or treatment for any growth, mass or tumor on his left arm.  Additionally, his post service medical records offer no evidence of continuity of symptomatology.  The first notation of a mass on the Veteran's left arm is in March 2005, twelve years after his discharge from service.  There is no medical evidence associated with the file that establishes a connection or a link between the Veteran's lipoma and his time in service, nor has the Veteran asserted that a medical professional told him that the lipoma was related to an injury or disease sustained in service.

Accordingly, service connection for a lipoma, left arm, claimed as a tumor, left arm, is not warranted.  In reaching this conclusion, the Board has considered the doctrine of reasonable doubt; however as the preponderance of the evidence is against the Veteran's claim for service connection for a lipoma, left arm, claimed as a tumor, left arm, the doctrine is not applicable.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).


ORDER

Service connection for an acquired psychiatric disorder, to include PTSD is denied.

Service connection for a lipoma, left arm, claimed as a tumor of the left arm, is denied.




____________________________________________
G. A. WASIK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


